Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/890722 
    
        
            
                                
            
        
    

Parent Data16890722, filed 06/02/2020 is a continuation of 16106072, filed 08/21/2018 ,now abandoned 16106072 is a continuation of 15300989, filed 09/30/2016 ,now abandoned 15300989 is a national stage entry of PCT/IB2015/052550 , International Filing Date: 04/08/2015PCT/IB2015/052550 Claims Priority from Provisional Application 61977816, filed 04/10/2014


Claims 1-14 are pending.
Claims 1-6 were rejected.
Claims 7-14 were withdrawn from consideration as non-elected invention.
No claim is allowed. 



Information Disclosure Statement

The information disclosure statements (IDS) submitted on 06/02/2020 and 03/08/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.
English Translation or abstract of foreign language references if not provided, not considered.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election of Invention.

In response to restriction requirement filed on 03/08/2022 Applicants elected Group I, claim 1 is drawn to a method of treating an autoimmune disease comprising administering an immediate release dosage form comprising 2 mg siponimod to a patient as a maintenance regimen; wherein the patient has experienced a titration regimen beforehand of 0.25 mg siponimod at day 1, 0.25 mg at day 2, 0.5 mg at day 3, 0.75 mg at day 4 and 1.25 mg at day 5.
Siponimod
 (Chemical Names: Siponimod; 1230487009; BAF312; BAF312 (Siponimod); UNII-RR6P8L282I). 1-[[4-[(~{E})-~{N}-[[4-cyclohexyl-3-(trifluoromethyl)phenyl]methoxy]-~{C}-methylcarbonimidoyl]-2-ethylphenyl]methyl]azetidine-3-carboxylic acid for treating Progressive Multiple Sclerosis by using specific composition.  

    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale


Composition containing Siponimod, specific oil, detergent and specific filler. The structure and full name of the elected species and support in the specification can be found on page 5 of the original specification.
Applicants elected  “a specific oil, detergent and specific filler”,  a moisture protective agent, a disintegrant, and a filler. See, e.g., claim 5.  Accordingly, for searching purposes, Applicant elected glyceryl behenate as a moisture protective agent, crospovidone as a disintegrant, and microcrystalline cellulose as a filler.  Claims 1-6 read on those elected species.   Applicants reminded  that the Office to expand the search to non-elected species after the elected species have been found to be allowable. See M.P.E.P.§ 803.02 and 35 U.S.C. § 121.

“Siponimod” is the compound of formula (1) as in claim 1 Siponimod has the IUPAC-name 1-{4-[1-((£)-4-cyclohexy]-3-trifluoromethy]-benzyloxyimino)-ethy]]- 2-ethyl-benzy]} -azetidine-3-carboxylic acid (BAF312).

Response to Remarks
Applicant’s response to restriction requirement filed on 03/08/2022 is acknowledged.  Applicants elected group I, claims 1-6 and species as cited above. 

Claim Rejections - 35 USC § 103

1.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
 	
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over   Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being un-patentable over Ciszewski et al. (\(WO2010/080409 A11), Legangneux et al. (WO2015/155709 A1) further in view of 
 Legangneux et al. (WO2010/072703 A1) 

In regards to claims 1,3 and 5,  Ciszewski et al. (WO ‘409) teaches a method of treating a patient with an autoimmune condition comprising administering an immediate release dosage form comprising 2 mg sipommod once daily to said patient as a maintenance regimen, and wherein said patient has experienced a titration regimen beforehand of 0.25 mg sipommod at day 1, 0.25 mg at day 2, 0.5 mg at day 3,0.75 mg at day 4 and 1.25 mg at day 5.  See also claim 18.   Each dose of the titration regimen of the prior art has one or more consecutive doses administered after the first dose is not less than the directly preceding administered dose and not more than the directly subsequent administered dose; and the total sum of the consecutive doses administered over a time period of 24 consecutive hours is lower than the maintenance daily dose. Ciszewski et al. teaches in order to prolong the effect of the drug, it is desirable to slow the absorption of the drug from subcutaneous or intramuscular injection. This may be accomplished by the use of a liquid suspension of crystalline or amorphous material with poor water solubility, (page 22, third para). 
In addition, Ciszewski et al. teaches the hemifumarate salt of compound | including its
crystalline from A to E is useful in therapy of disease or disorders mediated by lymphocyte
interactions, such as, for example stroke, see page 26, third paragraph. Stroke encompasses
acute ischemic stroke. Ciszewski et al. teaches the hemifumarate salt of compound | including
its crystalline from A to E may be administered orally and intravenously, see page 20, last para.
Ciszewski et al. teaches it is within the skill of the art to start doses of the compound at levels
lower than required in order to achieve the desired therapeutic effect and to gradually increase
the dosage until the desired effect is achieved. Furthermore, Ciszewski et al. teaches the
required dosage will of course vary depending on the mode of administration, the particular
condition to be treated and the effect desired. In general, satisfactory results are indicated to
be obtained systemically at daily dosages of between about 0.01 to 500 mg per kg patient body
weight per day which can be administered in single or multiple doses. The dosage level may be
about 0.1 to about 250 mg/kg per day; e.g. about 0.5 to about 100 mg/kg per day. A suitable
dosage level may be about 0.01 to 250 mg/kg per day, about 0.05 to 100 mg/kg per day, or
about 0.1 to 50 mg/kg per day. Within this range the dosage may be 0.05 to 0.5, 0.5 to5 or to
50 mg/kg per day. The compounds may be administered on a regimen of 1 to 4 times per day,
preferably once or twice per day. The dosage regimen may be adjusted to provide the optimal
therapeutic response (page 28, 3rd para).
	Ciszewski does not explicitly teach s specific dose regiment as instantly claimed.
In regards to claim 2, Legangneux-(2015) teaches an immediate release dosage form of siponimod can be used
in the treatment of an autoimmune disease, preferably for the treatment of Secondary-Progressive Multiple Sclerosis (SPMS) - 
significantly reduced or even completely eliminated negative chronotropic side effects, when it
is administered to patients who have experienced a specific titration regimen of siponimod, see
page 3, lines 19-23. Moreover, Legangneux-2015 teaches siponimod for use in the treatment of
an autoimmune disease, wherein an immediate release dosage form comprising 2 mg
siponimod is administered once daily to a patient as a maintenance regimen, and wherein the
patient has experienced a titration regimen beforehand of 0.25 mg of siponimod at day 1, 0.25
mg at day 2, 0.5 mg at day 3, 0.75 mg at day 4 and 1.25 mg at day 5, see page 3, lines 25-29.
Legangneux-2015 teaches siponimod can be mixed with at least one pharmaceutical excipient.
Typical pharmaceutical excipients comprise lubricants, glidants, fillers, disintegrants, moisture
protecting agents and binders wherein the fillers can be cyclodextrins, (Lines 11-21, page 8).

Legangneux-(2010) teaches the use of a Sphingosine 1-phosphate (S1P) receptor modulators possess a unique mechanism of action as disease-modifying therapy for multiple sclerosis (MS). S1P receptor modulator or agonist in the manufacture of a medication, whereby said S1P receptor modulator or agonist is given at a dosage lower than the standard daily dosage of said SIP receptor modulator or agonist during the initial period of treatment and then is increased, optionally stepwise, up to the standard
daily dosage of said S1P receptor agonist, see page 2, fourth para. The S1P receptor agonist or
modulators include the preferred compound of the formula la or a salt (e.g. hemifurmerate
salt)  pages 8 and 11. 
Page 11:  A preferred compound of formula la is e.g. 1-{4-[1-(4-cyclohexyl-3-trifluoromethyl-
benzyloxyimino)-ethyl]-2-ethyl-benzyl}-azetidine-3-carboxylic acid (Compound A), or a
salt (e.g. a hemifumarate salt) or prodrug thereof. (Structure is drawn in the beginning of this office action).  Said compound is the same as the compound claimed. Legangneux-2010 teaches the initial period of treatment refers to the period during which the S1P receptor modulator or agonist is administered at a dosage lower than the standard daily dosage. Preferably the initial period of treatment starts with the first administration of the S1P receptor modulator or agonist. The standard daily dose refers to the daily maintenance dose of the drug which is given to the patients for treating or preventing the disease to be treated or prevented. Preferably, the standard daily dosage corresponds to the therapeutic dosage, see page 13, sixth and seventh para. The initial period treatment may be in the range from 2 to 4 days or 3 or 4 days, see page 14, second para. 4 day meet 96 hours claimed. Legangneux-2010 teaches the first dosage increase may occur on day 2 to day 5, e.g. day 2 to day 4 after the first administration. The second dosage increase may occur on day 4 to 10 after the first administration, see page 15, third para. Legangneux-2010teaches the dosage on a given day may be the sum of the dosages on the two previous days 40%, for example 30%, for example 20%, see page 14, last para. Furthermore, Legangneux-2010 teaches the standard daily dosage (maintenance dose) may be a daily dosage comprised between 8 mg and 10 mg (page 16, fourth para.).   
In  regards to claims 5 and 6, a tablet composition, 2 mg siponimod,0.5 to 10 mg moisture protective agent,0 to 25 mg disintegrant, and 15 to 200 mg filler.ng an immediate release dosage form comprising 2 mg siponimod  and claim 6 where hydrogenated vegetable oil, castor oil and other ingredients were added. A person skilled in the art would make a composition suitable for the application as needed. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the
invention was filed to modify the method taught by Ciszewski et al. to include the dose regimen
taught by the combination of Legangneux-2015 and Legangneux-(2010 )to give Applicant’s
claimed invention. One would be motivated by the fact that Legangneux (2015) teaches immediate release dosage form of siponimod can be used in the treatment of an autoimmune
disease, preferably for the treatment of SPMS, with significantly reduced or even completely
eliminated negative chronotropic side effects, when it is administered to patients who have
experienced a specific titration regimen of siponimod, see page 3, lines 19-23. One would
reasonably expect the modification to give a successful immediate release dosage form of
siponimod for treating stroke with significantly reduced or even completely eliminated negative
chronotropic side effects. Multiple sclerosis is a autoimmune disease. 

It would have been obvious to one skilled in the art at the time of invention with reasonable expectation of success to optimize the amounts by known methods disclosed by the prior art cited above.  Administration of siponimod, timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings. The determination of the appropriate dosage for treatment involving each of the above mentioned formulations would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. The dosage is also adjusted by severity of the disease..
A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition because it is a matter of optimization of result affecting parameters to find an optimal amounts of the compounds, the optimization of a result effective parameter. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627